DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by LEBLANC (US Patent Application Publication No. 2014/0034301).
In reference to claim 1, LEBLANC discloses a system for cementing a wellbore 102 having a casing string 106 disposed in the wellbore 102 (Fig. 1), the system comprising: 
a cement tool 210/220 (Fig. 1) operable to be deployed down a wellbore 102 through a casing string 106 from a surface during cementing process of the wellbore (par. 0015); 
a fiber optic cable 300 (pars. 0015 and 0016) coupled with the cement tool 210/220 such that the fiber optic cable 300 spans the wellbore from the cement tool 210/220 to the surface (Fig. 1); and 

In reference to claim 6, LEBLANC discloses that the cement tool 210/220 includes a cement plug 210 (par. 0014, Fig. 1) operable to be received by a lower cement plug 220 (par. 0014) disposed in the wellbore 102 (Figs. 4A-4E). 
In reference to claim 7, LEBLANC discloses that the cement tool 210/220 is deployed down the wellbore 102 by injection of displacement fluid from the surface (Fig. 1, par. 0015).

In reference to claim 8, LEBLANC discloses a cementing device comprising: 
a cement tool 210/220 operable to be deployed down a wellbore 102 from a surface during cementing process of the wellbore (Fig. 1, par. 0015); and 
a fiber optic cable 300 (pars. 0015 and 0016) coupled with the cement tool 210/220 such that the fiber optic cable 300 spans the wellbore from the cement tool 210/220 to the surface (Fig. 1).
In reference to claim 12, LEBLANC discloses that the fiber optic cable 300 is communicatively coupled with a computing device 116 (par. 0017) which is operable to receive and process signals from the fiber optic cable 300 (par. 0017).
In reference to claim 14, LEBLANC discloses that the cement tool 210/220 includes a cement plug 210 (par. 0014, Fig. 1) operable to be received by a lower cement plug 220 (par. 0014) disposed in the wellbore 102 (Figs. 4A-4E). 
In reference to claim 15, LEBLANC discloses that the cement tool 210/220 is deployed down the wellbore 102 by injection of displacement fluid from the surface (Fig. 1, par. 0015).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEBLANC (US Patent Application Publication No. 2014/0034301) in view of Ravi et al. (US Patent Application Publication No. 2014/0180592).
In reference to claims 2 and 9, LEBLANC discloses that the fiber optic cable 300 is a distributed acoustic sensor (par. 0016, “Measurement unit 114 supplies laser light pulses to the cable(s) and analyzes the returned signal(s) to perform distributed sensing of one or more parameters along the length of optical cable 300”).
LEBLANC fails to disclose that the fiber optic cable acoustically detects cement properties of the cementing process.
Ravi discloses that a distributed fiber optic cable 108 that acoustically detects cement properties during a cementing process (par. 0021).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the cable to acoustically detect cement properties so that the additional data from the acoustic detection can be used to better control the cementing process.
In reference to claims 4 and 11, LEBLANC discloses that the cement properties include cement integrity (par. 0041, “an undesired incursion of the spacer fluid past the lower plug into the cement slurry” would constitute a cement integrity issue), and/or cement quantity (par. 0031, “volume of the cement slurry between cementing plugs 210 and 220 may also be derived from the 

In reference to claim 16, LEBLANC discloses a method comprising: 
deploying a cementing device down a wellbore 102 from a surface during cementing process of the wellbore (Fig. 1), the cementing device including: 
a cement tool 210/220; and 
a fiber optic cable 300 (pars. 0015 and 0016) coupled with the cement tool 210/220 such that the fiber optic cable 300 spans the wellbore 102 from the cement tool 210/220 to the surface (Fig. 1); 
receiving, by a computing device 116 communicatively coupled with the fiber optic cable 300, signals from the fiber optic cable 300 during the cementing process (par. 0017); and 
processing, by the computing device 116, the signals from the fiber optic cable (par. 0017).
LEBLANC fails to disclose acoustically detecting, by the fiber optic cable, cement properties of the cementing process.
Ravi discloses that a distributed fiber optic cable 108 that acoustically detects cement properties during a cementing process (par. 0021).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the cable to acoustically detect cement properties so that the additional data from the acoustic detection can be used to better control the cementing process.
In reference to claim 17, LEBLANC discloses that the fiber optic cable 300 is a distributed sensor (par. 0016).  In combination with Ravi, this would result in a distributed acoustic sensor.
In reference to claim 18, LEBLANC discloses that the cement tool 210/220 includes a cement plug 210 (par. 0014, Fig. 1) operable to be received by a lower cement plug 220 (par. 0014) disposed in the wellbore 102 (Figs. 4A-4E). 
.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LEBLANC (US Patent Application Publication No. 2014/0034301) in view of Ravi et al. (US Patent Application Publication No. 2014/0180592) as applied to claim 2 above, and further in view of RODDY et al. (US Patent Application Publication No. 2013/0213647).
In reference to claims 3 and 10, LEBLANC discloses that the cement properties include wellbore leak (par. 0031, “an undesired incursion of the spacer fluid past the lower plug into the cement slurry”).  LEBLANC fails to disclose that the wellbore leak includes one or more of the following: gas leak, water leak, hydrocarbon leak, and/or cement leak.
RODDY discloses that spacer fluids are known to comprise water (par. 0040).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a water based spacer fluid as water is known to function effectively as a spacer.  Further, when combined, this would result in a water based spacer fluid leaking into the cement slurry and this would constitute a water leak.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LEBLANC (US Patent Application Publication No. 2014/0034301) in view of Roberson (US Patent Application Publication No. 2018/0223652).
In reference to claims 5 and 13, LEBLANC fails to disclose one or more external sensors disposed inside and/or outside of the wellbore, the external sensors operable to acoustically transmit external sensor data to the fiber optic cable, the computing device receiving the external sensor data via the fiber optic cable.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose sensors in the wellbore that acoustically transmit data to the fiber optic cable so that additional measurements can be taken in the wellbore.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LEBLANC (US Patent Application Publication No. 2014/0034301) in view of Ravi et al. (US Patent Application Publication No. 2014/0180592) as applied to claim 16 above, and further in view of Roberson (US Patent Application Publication No. 2018/0223652).
In reference to claim 19, LEBLANC fails to disclose measuring, by one or more external sensors disposed inside and/or outside of the wellbore, parameters of the wellbore and/or the cementing process; acoustically transmitting, from the one or more external sensors, external sensor data to the fiber optic cable; receiving, by the computing device, the external sensor data via the fiber optic cable.
Roberson discloses one or more external sensors 118 (par. 0016) disposed inside of the wellbore 102, the external sensors 118 operable to acoustically transmit external sensor data to the fiber optic cable (par. 0020).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose sensors in the wellbore that acoustically transmit data to the fiber optic cable so that additional measurements can be taken in the wellbore.

Conclusion
Ravi et al. (US Patent Application Publication No. 2018/0238167) discloses a similar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



1/07/22